EXHIBIT 10.15

CNET NETWORKS, INC.

THIS SEVERANCE AGREEMENT (this “Agreement”) is made and entered into as of
February 14, 2008 (the “Effective Date”) by and between CNET Networks, Inc. (the
“Company”), a Delaware corporation, and ________ (the “Executive”).

WITNESSETH:

WHEREAS, the Company considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing the best interests
of the Company and its stockholders;

WHEREAS, the Executive is a senior executive of the Company and has made and is
expected to make major contributions to the profitability, growth and financial
strength of the Company;

WHEREAS, the Company desires to assure itself of both present and future
continuity of management and desires to establish certain minimum severance
benefits for certain of its senior executives, including the Executive;

WHEREAS, the Company recognizes that, as is the case with many companies, the
possibility of a Change in Control (as hereinafter defined) exists;

WHEREAS, the Company desires to provide inducement for the Executive to remain
in the ongoing employ of the Company, including in the event of a threat or the
occurrence of a Change in Control of the Company;

WHEREAS, the Board (as hereinafter defined) has determined that it is in the
best interests of the Company and its stockholders to secure Executive’s
continued services and to ensure Executive’s continued dedication to the
Executive’s duties; and

WHEREAS, the Board of Directors of the Company has authorized the Company to
enter into this Agreement.

NOW, THEREFORE, the Company and the Executive agree as follows:

Section 1. Certain Defined Terms:

In addition to terms defined elsewhere herein, the following terms shall have
the respective meaning specified below unless the context clearly indicates the
contrary:

(a) “AAA” has the meaning assigned to such term in Section 15.

(b) “Accounting Firm” has the meaning assigned to such term in Section 3.



--------------------------------------------------------------------------------

(c) “Accrued Obligations” has the meaning assigned to such term in Section 2.

(d) “Annual Bonus” means, in the event of a Qualifying CIC Termination, the
greater of (1) the annual cash performance bonus which the Executive is eligible
to receive under the Company’s annual incentive plan as in effect for the year
in which the Termination Date occurs or (2) the annual cash performance bonus
which the Executive is eligible to receive under the Company’s annual incentive
plan as in effect for the year in which the Change in Control occurs, in each
case, calculated at target.

(e) “Base Salary” means (i) in the event of a Qualifying Termination, the annual
base salary as in effect for the year in which the Termination Date occurs, or
(ii) in the event of a Qualifying CIC Termination, the higher of (1) the annual
base salary as in effect for the year in which the Termination Date occurs, or
(2) the annual base salary as in effect for the year in which the Change in
Control occurs.

(f) “Board” means the board of directors of the Company.

(g) “Cause” means the occurrence of any of one of the following events:

(i) the Executive’s willful and material failure substantially to perform the
Executive’s lawful duties to the Company (other than as a result of total or
partial incapacity due to physical or mental illness) or Executive’s willful and
material failure to follow the lawful direction of the Board;

(ii) material dishonesty in the performance of the Executive’s duties to the
Company;

(iii) conviction of a felony under the laws of the United States or any state
thereof;

(iv) the Executive’s willful and material misconduct in connection with the
Executive’s duties to the Company or any willful act or omission which is
materially injurious to the financial condition or business reputation of the
Company or any of its subsidiaries or affiliates; or

(v) the Executive’s willful and material breach of the terms of this Agreement
or any non-compete, non-solicitation or confidentiality provisions to which the
Executive is subject.

Notwithstanding the foregoing, any act or omission that is or would constitute
grounds for a termination for Cause shall not constitute such grounds for a
termination for Cause if: (A) the Company does not send a Notice of Termination
to Executive within forty-five (45) days after the event occurs; or (B) in the
case of Section (1)(g)(i) or (v) above, the Executive cures the act or omission
that would give rise to a termination for Cause within twenty (20) days after
the delivery of the Notice of Termination.

 

2



--------------------------------------------------------------------------------

(h) “Change in Control” shall mean:

(i) the acquisition, directly or indirectly, by any “person” or “group” (as
those terms are defined in Sections 3(a)(9), 13(d), and 14(d) of the Exchange
Act and the rules thereunder) of “beneficial ownership” (as determined pursuant
to Rule 13d-3 under the Exchange Act) of securities entitled to vote generally
in the election of directors (“voting securities”) of the Company that represent
50% or more of the combined voting power of the Company’s then outstanding
voting securities, other than (A) an acquisition by a trustee or other fiduciary
holding securities under any employee benefit plan (or related trust) sponsored
or maintained by the Company or any person controlled by the Company or by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any person controlled by the Company, or (B) an acquisition of voting
securities by the Company or a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of the stock of the Company, or (C) an acquisition of voting
securities pursuant to a transaction described in clause (iii) below that would
not be a Change in Control under clause (iii); provided, however, that neither
of the following events shall constitute an “acquisition” by any person or group
for purposes of this clause (i): (x) a change in the voting power of the
Company’s voting securities based on the relative trading values of the
Company’s then outstanding securities as determined pursuant to the Company’s
Certificate of Incorporation, or (y) an acquisition of the Company’s securities
by the Company which, either alone or in combination only with the other event,
causes the Company’s voting securities beneficially owned by a person or group
to represent 50% or more of the combined voting power of the Company’s then
outstanding voting securities; provided, further, however, that if a person or
group shall become the beneficial owner of 50% or more of the combined voting
power of the Company’s then outstanding voting securities by reason of share
acquisitions by the Company as described above and shall, after such share
acquisitions by the Company, become the beneficial owner of any additional
voting securities of the Company, then such acquisition shall constitute a
Change in Control;

(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board;

 

3



--------------------------------------------------------------------------------

(iii) the consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets or (z) the
acquisition of assets or stock of another entity, in each case, other than a
transaction (A) which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, at
least 50% of the combined voting power of the Successor Entity’s outstanding
voting securities immediately after the transaction, and (B) after which more
than 50% of the members of the board of directors of the Successor Entity were
members of the Incumbent Board at the time of the Board’s approval of the
agreement providing for the transaction or other action of the Board approving
the transaction, and (C) after which no person or group beneficially owns voting
securities representing 50% or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this clause (C) as beneficially owning 50% or more of combined
voting power of the Successor Entity solely as a result of the voting power held
in the Company and the other entity prior to the consummation of the
transaction; or

(iv) a liquidation or dissolution of the Company.

For purposes of clause (i) of this definition of Change in Control, the
calculation of voting power shall be made as if the date of the acquisition were
a record date for a vote of the Company’s shareholders, and for purposes of
clause (iii) of this definition of Change in Control, the calculation of voting
power shall be made as if the date of the consummation of the transaction were a
record date for a vote of the Company’s shareholders.

(i) “CIC Period” means the period beginning on the date an event that
constitutes a Change in Control occurs and ending on the second anniversary of
such date.

(j) “Code” means the Internal Revenue Code of 1986, as amended.

(k) “Confidentiality Agreement” has the meaning assigned to such term in
Section 6.

(l) “Company” means CNET Networks, Inc., a Delaware corporation.

(m) “Dispute” has the meaning assigned to such term in Section 15.

 

4



--------------------------------------------------------------------------------

(n) “Effective Date” has the meaning assigned to such term in the Recitals.

(o) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(p) “Excise Tax” has the meaning assigned to such term in Section 3.

(q) “Good Reason” shall occur upon the Executive’s resignation within ninety
(90) days after the occurrence of any of the following:

(i) a material reduction in Executive’s base salary, annual bonus or benefits as
in effect immediately prior to such reduction;

(ii) solely in the case of determining whether a Qualified Termination has
occurred, the assignment to or removal from Executive of duties or
responsibilities for the Company if, following such assignment or removal, the
Executive is in a position not reasonably consistent with an executive or senior
management level position; for the avoidance of doubt, a Non-CIC Business
Related Change shall not constitute grounds for a “Good Reason” resignation
under this subsection (q)(ii);

(iii) solely in the case of determining whether a Qualified CIC Termination has
occurred, the assignment to or removal from Executive of duties or
responsibilities that results in a material diminution in Executive’s overall
duties, authority or scope of responsibilities [, including as a result of the
Company ceasing to be a publicly-traded corporation]1;

(iv) solely in the case of determining whether a Qualified CIC Termination has
occurred, the relocation of Executive’s employment to a facility or a location
more than thirty (30) miles from Executive’s then present location and more than
thirty (30) miles from the Executive’s then present residence, without the
Executive’s consent; or

(v) failure of a successor upon a Change of Control to assume in writing and
without qualification all obligations under this Agreement.

Notwithstanding the forgoing, an event that is or would constitute grounds for a
resignation for a Good Reason shall not constitute such grounds for a
resignation for Good Reason if: (A) Executive does not send a Notice of
Termination to the Company within forty-five (45) days after the event occurs;
or (B) the Company reverses the action or cures the default that would give rise
to a termination for a Good Reason within twenty (20) days after the delivery of
the Notice of Termination.

 

1

Bracketed language to be included only in agreements with the Company’s Chief
Financial Officer, General Counsel and Chief Accounting Officer.

 

5



--------------------------------------------------------------------------------

(r) “Non-CIC Business Related Change” means a change to the Executive’s title,
reporting line, duties or responsibilities (including without limitation the
removal of the Executive from the Company’s Executive Committee or a change in
the Executive’s position relative to other executive level employees of the
Company) that is made prior to the occurrence of a Change in Control and is made
not in connection with a Change in Control if, following such change, the
Executive remains in a position reasonably consistent with an executive or
senior management level position with the Company or its affiliates.

(s) “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) if the Termination Date is other than the date
of receipt of such notice, specifies the termination date (which date shall be
not more than thirty (30) days after the giving of such notice). The failure by
the Executive or the Company to set forth in the Notice of Termination any fact
or circumstance which contributes to a showing of a Good Reason or Cause shall
not waive any right of the Executive or the Company, respectively, hereunder or
preclude the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.

(t) “Payment” has the meaning assigned to such term in Section 3.

(u) “Qualifying CIC Termination” shall mean:

(i) the termination of the Executive’s employment by the Company without Cause
or the termination of the Executive’s employment by the Executive for a Good
Reason, during the CIC Period; or

(ii) the occurrence of all of the following: (1) prior to a Change in Control,
the termination of the Executive’s employment by the Company without Cause or
the termination of the Executive’s employment by the Executive for a Good
Reason, (2) the Executive reasonably demonstrates that such termination (or Good
Reason event) was the result of a third party who had indicated an intention or
taken steps reasonably calculated to effect a Change in Control, and (3) a
Change in Control involving such third party (or a party competing with such
third party to effectuate a Change in Control) does occur within six (6) months
from the date of such termination.

Notwithstanding, anything to the contrary in this Agreement, for purposes of
this Agreement, any reference to “termination,” as it relates to a termination
of Executive’s employment for any reason, shall refer to a termination of
employment which constitutes a “separation from service” within the meaning of
Section 409A of the Code.

 

6



--------------------------------------------------------------------------------

(v) “Qualifying Termination” means the termination of the Executive’s employment
by the Company without Cause or the termination of the Executive’s employment by
the Executive for Good Reason, which termination does not occur within the CIC
Period, provided, however, that if a termination of employment also constitutes
a Qualifying CIC Termination under Section 1(u)(ii), the Executive will be
deemed to have a Qualifying CIC Termination and all the provisions of this
Agreement applicable to a Qualifying CIC Termination will apply to such
termination of employment in lieu of all of the provisions of this Agreement
applicable to a Qualifying Termination.

(w) “Safe Harbor Amount” has the meaning assigned to such term in Section 3.

(x) “Term” means the period commencing on the Effective Date and ending on
December 31, 2010, provided, however, that on the first anniversary of the
Effective Date and each anniversary thereafter until the anniversary that occurs
in 2012, the Agreement shall be extended for an additional one (1) year period
unless written notice of non-extension is provided by either party to the other
party at least sixty (60) days prior to the applicable anniversary; provided,
further, however, that if the Executive’s employment is terminated for any
reason other than a Qualifying CIC Termination or a Qualifying Termination, the
term of this Agreement shall end on the date of such termination.

(y) “Termination Date” means the date of actual receipt of such Notice of
Termination (or if later, the date specified therein).

Section 2. Severance Compensation and Benefits

(a) Qualifying CIC Termination:

If, during the Term, the Executive is terminated under conditions constituting a
Qualifying CIC Termination, the Company shall:

(i) pay to the Executive a lump sum amount equal to the following: (1) any Base
Salary accrued but unpaid through the Termination Date, (2) any earned but
unpaid annual bonus for periods with respect to which the performance period to
earn such bonus has closed, (3) any accrued but unused paid time off or sick
pay, (4) any business expenses incurred which have been properly submitted for
reimbursement in accordance with Company policy, but not reimbursed prior to the
Termination Date, and (5) any other compensation or benefits which may be owed
or provided to or in respect of the Executive in accordance with the terms and
provisions of any benefit plans or programs of the Company (the “Accrued
Obligations”);

(ii) pay to the Executive a lump sum amount equal to the sum of the Executive’s
Base Salary for twelve (12) full months;

 

7



--------------------------------------------------------------------------------

(iii) pay to the Executive a lump sum amount equal to a pro rata portion of the
Executive’s Annual Bonus based on the number of days Executive was employed
during the year of termination through the Termination Date;

(iv) immediately upon a Qualifying CIC Termination, cause (1) any equity awards
subject to time-based vesting that are granted to the Executive under the
Company’s equity incentive plans and that are not then fully vested to become
fully vested and, in the case of stock options, to become immediately
exercisable, and (2) the Executive to be entitled, in the case of such stock
options, to exercise any stock options until the earlier of (A) expiration of
their original full term or (B) one year from the Termination Date (in each
case, without regard to any earlier termination otherwise applicable in the
event of termination of employment, and to the extent permitted by Section 409A
of the Code); and

(v) provide for the direct payment to the carrier for the premium costs for
continued health care coverage provided pursuant to Section 4980B of the Code
for the Executive, and, where applicable, the Executive’s spouse and dependents,
under the Company’s group medical benefit plan (“COBRA”), until the earlier of
the expiration of the twelve (12) full calendar months following the Qualifying
CIC Termination or (2) the date that the Executive first becomes eligible to
participate in any other plan that provides medical benefits; provided, however,
that any payments under this Section 2(a)(v) are conditioned on the Executive
(and the Executive’s qualified beneficiaries, where applicable) making a valid
COBRA election.

(b) Qualifying Termination:

If the Executive is terminated under conditions constituting a Qualifying
Termination, the Company shall:

(i) pay to the Executive a lump sum amount equal to the Accrued Obligations;

(ii) pay to the Executive a lump sum payment in an amount equal to Executive’s
Base Salary for twelve (12) full months; and

(iii) provide for the direct payment to the carrier for the premium costs for
COBRA, until the earlier of the expiration of the twelve (12) full calendar
months following the Qualifying Termination or (2) the date that the Executive
first becomes eligible to participate in any other plan that provides medical
benefits; provided, however, that any payments under this Section 2(b)(iii) are
conditioned on the Executive (and the Executive’s qualified beneficiaries, where
applicable) making a valid COBRA election.

(c) Cash Payment Date. All cash payments pursuant to Section 2(a) and
Section 2(b) will be paid on (i) the thirtieth (30th) day following the
Termination Date, provided that the release described in Section 2(e) becomes
irrevocable by such thirtieth (30th) day in the case where, for the applicable
termination, the Company determines that

 

8



--------------------------------------------------------------------------------

the release of ADEA claims is subject to a twenty-one (21) day notice period, or
(ii) the sixtieth (60th) day following the Termination Date, provided that the
release described in Section 2(e) becomes irrevocable by such sixtieth
(60th) day in the case where, for the applicable termination, the Company
determines that the release of ADEA claims is subject to a forty-five (45) day
notice period.

(d) Failure to Make Payment or Provide Benefits When Due. Without limiting the
rights of the Executive at law or in equity, if the Company fails to make any
payment or provide any benefit required to be made or provided hereunder on a
timely basis, the Company will pay interest on the amount or value thereof at an
annualized rate of interest equal to the so-called composite “prime rate” as
quoted from time to time during the relevant period in the Southwest Edition of
The Wall Street Journal. Such interest shall be payable at the end of the
applicable fiscal quarter in which the interest has accrued. Any change in such
prime rate will be effective on and as of the date of such change.

(e) Release of Claims. Notwithstanding any provision of this Agreement to the
contrary, the Company’s obligations, including but not limited, to all payments
and benefits pursuant to this Section 2, shall be conditioned upon Executive’s
execution and non-revocation of and agreement to be bound by a release in
substantially the form attached hereto as Exhibit A.

(f) Survival. Notwithstanding any other provision of this Agreement to the
contrary, the parties’ respective rights and obligations under this Section 2
and under Sections 3, 4, 5, and 6 will survive any termination or expiration of
this Agreement or the termination of the Executive’s employment for any reason
whatsoever.

Section 3. Payments Subject to Section 280G. Anything in this Agreement to the
contrary notwithstanding, if it shall be determined that any payment, award,
benefit or distribution by the Company (or any of its affiliated entities) or by
any entity which effectuates a Change of Control (or any of its affiliated
entities) to or for the benefit of the Executive (whether pursuant to the terms
of this Agreement or otherwise) (each a “Payment”) would be subject to the
excise tax imposed by Section 4999 of the Code or any corresponding provisions
of state or local tax laws, or any interest or penalties with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), and if it shall also
be determined that, by reducing the Payments to a present value (as calculated
in accordance with Section 280G of the Code) that is one dollar less than the
Safe Harbor Amount (as hereinafter defined), the Executive would receive a
larger after-tax benefit from the Payments than if such reduction had not
occurred, the Payments shall be reduced so as to have a present value that is
one dollar less than the Safe Harbor Amount. The reduction of the amounts
payable hereunder, if applicable, shall be made by first reducing the payments
or benefits provided under Section 2(a)(ii) before reducing the other payments
under this Agreement or otherwise; thereafter any such reduction shall be made
to other cash payments to which the Executive is entitled. For purposes of this
Section 3, “Safe Harbor Amount” shall mean the greatest amount that could be
paid to the Executive such that the receipt of Payments would not give rise to
any Excise Tax. All determinations required to be made under this Section 3
shall be made by the public accounting firm that is retained by the Company as
of the

 

9



--------------------------------------------------------------------------------

date immediately prior to the Change in Control (the “Accounting Firm”), which
shall provide detailed supporting calculations both to the Company and the
Executive within fifteen (15) business days of the receipt of notice from the
Executive that there has been a Payment, or such earlier time as is requested by
the Company. All fees and expenses of the Accounting Firm shall be borne solely
by the Company and the Company shall enter into any agreement requested by the
Accounting Firm in connection with the performance of the services hereunder.

Section 4. No Mitigation Obligation. The Company hereby acknowledges that it
will be difficult and may be impossible for the Executive to find reasonably
comparable employment within a reasonable time period following the Termination
Date. In addition, the Company acknowledges that its severance pay plans and
policies applicable in general to its salaried employees typically do not
provide for mitigation, offset or reduction of any severance payments received
thereunder. Accordingly, the payment of the severance compensation by the
Company to the Executive in accordance with the terms of this Agreement is
hereby acknowledged by the Company to be reasonable, and the Executive will not
be required to mitigate the amount of any payment provided for in this Agreement
by seeking other employment or otherwise, nor will any profits, income, earnings
or other benefits from any source whatsoever create any mitigation, offset,
reduction or any other obligation on the part of the Executive hereunder or
otherwise.

Section 5. Legal Fees and Expenses. It is the intent of the Company that the
Executive not be required to incur legal fees and the related expenses
associated with the interpretation, enforcement or defense of Executive’s rights
under this Agreement by arbitration as provided for in Section 15 or otherwise,
because the cost and expense thereof would substantially detract from the
benefits intended to be extended to the Executive hereunder. Accordingly, if it
should appear to the Executive that the Company has failed to comply with any of
its obligations under this Agreement or in the event that the Company or any
other person takes or threatens to take any action to declare this Agreement
void or unenforceable, or institutes any arbitration designed to deny, or to
recover from, the Executive the benefits provided or intended to be provided to
the Executive hereunder, the Company irrevocably authorizes the Executive from
time to time to retain counsel of Executive’s choice, at the reasonable expense
of the Company, to advise and represent the Executive in connection with any
such interpretation, enforcement or defense, including without limitation, the
initiation or defense of any arbitration proceedings, whether by or against the
Company or any director, officer, stockholder or other person affiliated with
the Company, in any jurisdiction. In connection with any of the foregoing, the
Company will pay and be solely financially responsible for any and all
reasonable attorneys’ and related fees and expenses incurred by the Executive in
connection with any of the foregoing, provided, however, that the Executive
shall repay to the Company all such related fees and expenses that the Company
paid on the Executive’s behalf if the Executive does not prevail on at least one
(1) material claim made in such proceeding. The foregoing repayment, if any,
shall be made within sixty (60) days from the date of the decision in such
proceeding.

Section 6. Restrictive Covenants.

(a) Confidentiality. Executive has signed a Proprietary Rights Agreement dated
_________ (the “Confidentiality Agreement”). Executive hereby represents and
warrants to the Company that the Executive has complied with all obligations
under the

 

10



--------------------------------------------------------------------------------

Confidentiality Agreement and agrees to continue to abide by the terms of the
Confidentiality Agreement and further agrees that the provisions of the
Confidentiality Agreement shall survive any termination of this Agreement or of
Executive’s employment relationship with the Company.

(b) Nonsolicitation Covenant. Executive hereby agrees that the Executive shall
not, while employed by the Company, and with respect to clause (ii) below during
the twelve-month period following the Termination Date, without the prior
written consent of the Board, do any of the following:

(i) Solicit Business. Solicit or attempt to influence any client, customer or
other person either directly or indirectly, to direct such person’s purchase of
the Company’s products and/or services to any person, firm, corporation,
institution or other entity in competition with the business of the Company; and

(ii) Solicit Personnel. Solicit or attempt to influence any person employed by
the Company or any consultant then retained by the Company to terminate or
otherwise cease such person’s employment or consulting relationship with the
Company or become an employee of or consultant to any competitor of the Company.

(c) Breach. Notwithstanding any other provision of this Agreement, the Executive
further agrees that in the event of any breach by the Executive of any of the
provisions of this Section 6 or the provisions of the Confidentiality Agreement,
all obligations and liabilities of the Company (including, but not limited to,
those arising under Section 2 and Section 3 hereof) shall immediately terminate
and be extinguished.

Section 7. No Duplication of Benefits. In the event that the Executive is
entitled to severance payments or benefits under any other agreement, plan or
program of the Company, or by reason of any legal requirement, the severance
benefits provided hereunder shall be reduced accordingly to avoid duplication of
benefits.

Section 8. Employment Rights. Nothing expressed or implied in this Agreement
will create any right or duty on the part of the Company or the Executive to
have the Executive remain in the employment of the Company prior to or following
any Change in Control.

Section 9. Withholding of Taxes. The Company may withhold from any amounts
payable under this Agreement all federal, state, city or other taxes as the
Company is required to withhold pursuant to any law or government regulation or
ruling.

Section 10. Successors and Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance satisfactory to the Executive, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent the Company
would be required to perform if no such

 

11



--------------------------------------------------------------------------------

succession had taken place. This Agreement will be binding upon and inure to the
benefit of the Company and any successor to the Company, including without
limitation, any persons acquiring directly or indirectly all or substantially
all of the business or assets of the Company whether by purchase, merger,
consolidation, reorganization or otherwise (and such successor shall thereafter
be deemed the “Company” for the purposes of this Agreement), but will not
otherwise be assignable, transferable or delegable by the Company.

(b) This Agreement will inure to the benefit of and be enforceable by the
Executive and the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees and legatees.

(c) This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Section 10(a) and Section 10(b). Without limiting the generality or effect of
the foregoing, the Executive’s right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by Executive’s will or by the
laws of descent and distribution and, in the event of any attempted assignment
or transfer contrary to this Section 10(c), the Company shall have no liability
to pay any amount so attempted to be assigned, transferred or delegated.

Section 11. Notices. All notices, requests, consents and other communications
hereunder to any party shall be deemed to be sufficient if contained in a
written instrument delivered in person or sent by telecopy or email (or similar
electronic means with a copy by nationally-recognized overnight courier) or sent
by nationally-recognized overnight courier or first class registered or
certified mail, return receipt requested, postage prepaid, addressed to such
party at the address set forth below or such other address as may hereafter be
designated in writing by such party to the other parties:

if to the Company, to:

CNET Networks, Inc.

235 Second Street San Francisco, CA 94105

Attention: [General Counsel [for CAO and other Executives]; Chief Executive
Officer [for GC]]

Facsimile: [                        ]

with copies to:

Dewey & LeBoeuf LLP

1301 Avenue of the Americas

New York, New York 10019

Attention: Morton Pierce, Esq.

Attention: Michelle Rutta, Esq.

Facsimile No.: 212-259-6333

 

12



--------------------------------------------------------------------------------

if to the Executive, to:

[Address] [                        ]

[                        ]

Facsimile: [                        ]

All such notices, requests, consents and other communications shall be deemed to
have been delivered and received (a) in the case of personal delivery or
delivery by telecopy, on the date of such delivery (or, if such date is not a
business day, then on the next business day), (b) in the case of dispatch by
nationally-recognized overnight courier, on the next business day following such
dispatch and (c) in the case of mailing, on the third business day after the
posting thereof.

Section 12. Compliance with Section 409A of the Internal Revenue Code. In the
event that following the date hereof the Company or the Executive reasonably
determines that any compensation or benefits payable under this Agreement may be
subject to Section 409A of the Code, the Company and the Executive shall work
together to adopt such amendments to this Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other commercially reasonable actions necessary or
appropriate to (a) exempt the compensation and benefit payable under this
Agreement from Section 409A of the Code and/or preserve the intended tax
treatment of the compensation and benefits provided with respect to this
Agreement or (b) comply with the requirements of Section 409A of the Code and
the related Department of Treasury guidance.

Section 13. Governing Law. The validity, interpretation, construction and
performance of this Agreement will be governed by and construed in accordance
with the substantive laws of the State of California, without giving effect to
the principles of conflict of laws of such State.

Section 14. Validity. If any provision of this Agreement or the application of
any provision hereof to any person or circumstances is held invalid,
unenforceable or otherwise illegal, the remainder of this Agreement and the
application of such provision to any other person or circumstances will not be
affected, and the provision so held to be invalid, unenforceable or otherwise
illegal will be reformed to the extent (and only to the extent) necessary to
make it enforceable, valid or legal.

Section 15. Arbitration.

(a) Unless otherwise provided herein, in the event that there shall be a dispute
(a “Dispute”) among the parties arising out of or relating to this Agreement, or
the breach thereof, the parties agree that such dispute shall be resolved by
final and binding arbitration before a single arbitrator in City and County of
San Francisco, California, administered by the American Arbitration Association
(the “AAA”), in accordance with AAA’s Employment ADR Rules. The arbitrator’s
decision shall be final and binding upon the parties, and may be entered and
enforced in any court of competent jurisdiction by either of the parties. The
arbitrator shall have the power to grant temporary, preliminary and permanent
relief, including without limitation, injunctive relief and specific
performance.

 

13



--------------------------------------------------------------------------------

(b) The Company will pay the direct costs and expenses of the arbitration,
including arbitration and arbitrator fees, in excess of the cost to Executive of
litigating in a court of competent jurisdiction.

Section 16. Entire Agreement. This Agreement sets forth the entire agreement of
the parties concerning the subject matter hereof and supersedes all prior
agreements, arrangements and understandings, written or oral, with respect to
severance compensation or benefits payable to the Executive upon a termination
of employment with the Company or its affiliates, whether or not such
termination occurs in connection with a change in control, including any offer
letter from the Company to the Executive; provided, however, that this Agreement
shall not supersede the other provisions of such an offer letter relating to the
Executive’s general terms and conditions of employment. In addition, this
Agreement shall not supersede the Confidentiality Agreement, which shall remain
in full force and effect. The parties hereto represent and warrant that there
are no other agreements, arrangements and understandings, written or oral,
regarding any of the subject matter hereof other than as set forth herein.

Section 17. Miscellaneous. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto or compliance with
any condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time. No agreements or representations, oral
or otherwise, expressed or implied with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. References to Sections are to Sections of this Agreement.

Section 18. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same agreement.

[Remainder of page intentionally left blank - signature page follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as set forth below.

 

CNET NETWORKS, INC. By:       Date:     Name:       Title:       EXECUTIVE By:  
    Date:     Name:       Title:      

 

15



--------------------------------------------------------------------------------

EXHIBIT A

Form of Release

RELEASE

This RELEASE, executed as of                              , 200   (this
“Release”), is made by the undersigned (the “Executive”) in favor of CNET
NETWORKS, INC., a Delaware corporation (the “Company”) and the other “Releasees”
(as hereinafter defined).

WHEREAS, the Executive and the Company have entered into that certain Severance
Agreement, dated as of                      , 2008 (the “Agreement”), pursuant
to which, among other things, the Executive is entitled to certain severance
compensation and benefits, subject to the Executive’s execution and delivery of
this Release;

NOW, THEREFORE, in consideration of the payments and benefits under Section 2
and Section 3 of the Agreement, the terms and provisions contained herein and in
the Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Executive hereby agrees as
follows:

1. Release.

(a) The Executive hereby knowingly and voluntarily releases and forever
discharges the Company and its subsidiaries and affiliates (within the meaning
of Rule 12b-2 promulgated pursuant to the Securities Exchange Act of 1934, as
amended), together with all of their respective current and former officers,
directors, consultants, agents, attorneys, representatives and employees, and
each of their predecessors, successors and assigns (collectively, the
“Releasees”), from any and all debts, demands, actions, causes of actions,
accounts, covenants, contracts, agreements, claims, damages, omissions,
promises, and any and all claims, liabilities and obligations whatsoever, of
every name, nature, kind, character and description, known or unknown, direct or
indirect, absolute or contingent, suspected or unsuspected, both in law and
equity, which the Executive has ever had, now has, or may hereafter claim to
have against the Releasees by reason of any matter, cause or thing whatsoever
arising out of the Executive’s employment with the Company (or any subsidiary
thereof) or the termination of the Executive’s employment with the Company (or
any subsidiary thereof) (individually, a “Claim” and collectively, “Claims”).
This Release shall apply to any Claim of any type, including, without
limitation, any and all Claims of any type that the Executive may have arising
under the common law, Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Americans With Disabilities Act, the Family and Medical
Leave Act, the Age Discrimination in Employment Act, the Employee Retirement
Income Security Act (“ERISA”), and the Sarbanes-Oxley Act of 2002, each as
amended, and any other Federal, state or local worker or workplace protection
statutes including but not limited to the California Labor Code, as well as
related or similar regulations, ordinances or common law worker or workplace
protections, or under any policy, agreement, contract, understanding or promise,
written or oral, formal or informal, between any of the Releasees and the
Executive; provided, however, that this Release shall not apply to or affect or
impair (i) Claims for vested benefits pursuant to any

 

A-1



--------------------------------------------------------------------------------

Company employee benefit plan in which the Executive was a participant before
the Termination Date; (ii) any Claims for unemployment insurance benefits or
workers’ compensation benefits applicable to the period through the Termination
Date; (iii) any Claims that may arise for indemnification of the Executive under
any directors and officers or similar insurance, or under the bylaws,
certificate of incorporation and/or other applicable governing documents of the
Company, its subsidiaries and/or affiliates; or (iv) any and all Claims to
payments, rights and benefits arising under the Agreement.

(b) THE EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN ADVISED OF AND IS FAMILIAR WITH
THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

BEING AWARE OF SAID CODE SECTION, THE EXECUTIVE HEREBY EXPRESSLY WAIVES ANY
RIGHTS HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT, TO THE EXTENT OF THE FOREGOING RELEASE.

(c) For the purpose of implementing a full and complete release, the Executive
understands and agrees that this Release is intended to include all Claims, if
any, which the Executive may have, including Claims that the Executive does not
now know or suspect to exist in the Executive’s favor against the Company or any
of the Releasees and that this Release extinguishes those Claims.

(d) The Executive represents and warrants that he or she has not filed any
complaints or charges with any court or administrative agency against the
Company or any of the Releasees, which have not been dismissed, closed,
withdrawn or otherwise terminated on or before the date of this Release. The
Executive further represents and agrees that he or she has not assigned nor
transferred or attempted to assign or transfer, nor will the Executive attempt
to assign or transfer, to any person or entity not a party to this Release, any
of the Claims the Executive is releasing in this Release. Furthermore, by
signing this Release, the Executive (i) represents and agrees that he or she
will not be entitled to any personal recovery in any action or proceeding that
may be commenced on the Executive’s behalf arising out of the matters released
herein and (ii) covenants and agrees to refrain from directly or indirectly
asserting any Claim, or commencing, instituting or causing to be commenced, any
proceeding of any kind against any of the Releasees, based upon any Claim
released or purported to be released hereby.

(e) The Executive (i) acknowledges that he or she fully comprehends and
understands all the terms of this Release and their legal effects and
(ii) expressly represents and warrants that (A) he or she is competent to effect
the release made herein knowingly and voluntarily and without reliance on any
statement or representation of the Company or its directors, officers,
employees, accountants, advisors, attorneys, consultants or other agents and
(B) he or she had the opportunity to consult with an attorney regarding this
Release.

 

A-2



--------------------------------------------------------------------------------

(f) The Executive confirms that he has been given [twenty-one (21) / forty-five
(45) days] to review and consider this Release before signing it. If this
Release is signed by the Executive and returned to the Company within the
timeframe specified, the Executive may revoke this Release within seven
(7) calendar days of the date of the Executive’s signature. Revocation can be
made by delivering a written notice of revocation to the Company. For this
revocation to be effective, written notice must be received no later than the
close of business on the seventh (7th) calendar day (or next business day
thereafter) after the Executive signs this Release. If the Executive revokes
this Release, it shall not be effective or enforceable and Executive will not
receive the payments and benefits under Section 2 and Section 3 of the
Agreement. If not revoked, the effective date of this Release shall be seven
(7) calendar days after the date this Release is signed and dated by Executive.
If the Release is not dated by Executive then, in that event, the effective date
of this Release shall be seven (7) calendar days after receipt of the Release by
Employer. Notices for the purposes of this paragraph shall be effective if
delivered in accordance with Section 11 of the Agreement.

2. Entire Agreement. This Release constitutes the entire agreement and
understanding between the Executive and the Company with respect to the subject
matter hereof and supersedes all prior and contemporaneous agreements and
understandings, whether written or oral, between the Executive and the Company
relating to the subject matter hereof (which shall not be deemed to include the
Agreement), and there are no representations, understandings or agreements
relating to the subject matter hereof that are not fully expressed in this
Release.

3. Amendments. This Release may not be modified, amended, supplemented or
canceled, except by written instrument executed by the person(s) against whose
interest any of the foregoing shall operate.

4. Governing Law. This Release shall be governed by and construed in accordance
with the laws of the State of California for contracts made and to be fully
performed in such state, without giving effect to any choice of law rules that
may require the application of the laws of another jurisdiction.

5. Defined Terms; Third Party Beneficiaries. Capitalized terms used and not
otherwise defined in this Release shall have the respective meanings ascribed to
such terms in the Agreement. Each Releasee is expressly intended to be a third
party beneficiary of this Release and each may enforce the terms and provisions
of this Release.

[Remainder of page intentionally left blank — signature page follows.]

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has executed this Release to be effective as
of the date first above written.

 

   Signature of Executive   Printed Name of Executive

 

A-4